Case 6:20-cv-00473-ADA Document 42-15 Filed 11/04/20 Page 1 of 3




        EXHIBIT 13
11/3/2020             Case 6:20-cv-00473-ADA Document       42-15
                                              United States Patent     Filed 11/04/20
                                                                   and Trademark Office Page 2 of 3




    Assignment abstract of title for Application 13631169
     Invention                Patent                 Publication             Application              PCT                International
     title/Inventor           9137144                20140092910             13631169                                    registration
     METHOD AND               Sep 15, 2015           Apr 3, 2014             Sep 28, 2012
     APPARATUS FOR
     COMMUNICATION
     PATH SELECTION
     Stephen G.
     Valentine



    Assignments (5 total)
     Assignment 5

     Reel/frame                         Execution date                     Date recorded                    Properties        Pages
     045085/0001                        Dec 22, 2017                       Jan 18, 2018                     229               53
     Conveyance
     ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).
     Assignors                                                             Correspondent
     ALCATEL LUCENT                                                        BURDICK PATENTS
                                                                           2526 W. STATE STREET
                                                                           BOISE, ID 83702


     Assignee
     WSOU INVESTMENTS, LLC
     11150 SANTA MONICA BLVD.
     SUITE 1400
     LOS ANGELES, CALIFORNIA 90025

     Assignment 4

     Reel/frame                         Execution date                     Date recorded                    Properties        Pages
     033949/0016                        Aug 19, 2014                       Oct 9, 2014                      1202              238
     Conveyance
     RELEASE BY SECURED PARTY (SEE DOCUMENT FOR DETAILS).
     Assignors                                                             Correspondent
     CREDIT SUISSE AG                                                      EDWARD SADTLER
                                                                           KIRKLAND & ELLIS LLP
                                                                           601 LEXINGTON AVENUE
                                                                           NEW YORK, NY 10022
     Assignee
     ALCATEL-LUCENT USA INC.
     600 MOUNTAIN AVENUE
     MURRAY HILL, NEW JERSEY 07947
     Assignment 3


https://assignment.uspto.gov/patent/index.html#/patent/search/resultAbstract?id=9137144&type=patNum                                      1/2
11/3/2020             Case 6:20-cv-00473-ADA Document       42-15
                                              United States Patent     Filed 11/04/20
                                                                   and Trademark Office Page 3 of 3
     Reel/frame                         Execution date                     Date recorded              Properties   Pages
     031420/0703                        Oct 15, 2013                       Oct 16, 2013               46           7
     Conveyance
     ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).
     Assignors                                                             Correspondent
     ALCATEL-LUCENT USA INC.                                               GREGORY J. MURGIA
                                                                           600-700 MOUNTAIN AVENUE
                                                                           DOCKET ADMINISTRATOR - ROOM 3B-212F
                                                                           MURRAY HILL, NJ 07974-0636
     Assignee
     ALCATEL LUCENT
     3, AVENUE OCTAVE GREARD
     PARIS 75007
     FRANCE

     Assignment 2
     Reel/frame                         Execution date                     Date recorded              Properties   Pages
     030510/0627                        Jan 30, 2013                       Mar 7, 2013                5303         202
     Conveyance
     SECURITY INTEREST (SEE DOCUMENT FOR DETAILS).
     Assignors                                                             Correspondent
     ALCATEL-LUCENT USA INC.                                               DANIEL ST. ONGE, ESQ.
                                                                           KIRKLAND & ELLIS LLP
                                                                           601 LEXINGTON AVENUE
                                                                           NEW YORK, NY 10022
     Assignee
     CREDIT SUISSE AG
     ELEVEN MADISON AVENUE
     NEW YORK, NEW YORK 10010
     Assignment 1
     Reel/frame                         Execution date                     Date recorded              Properties   Pages
     029049/0622                        Sep 28, 2012                       Sep 28, 2012               1            3
     Conveyance
     ASSIGNMENT OF ASSIGNORS INTEREST (SEE DOCUMENT FOR DETAILS).
     Assignors                                                             Correspondent
     VALENTINE, STEPHEN                                                    ALCATEL-LUCENT USA INC
                                                                           600-700 MOUNTAIN AVENUE
                                                                           DOCKET ADMINISTRATOR - ROOM 3B-212F
                                                                           MURRAY HILL, NJ 07974
     Assignee
     ALCATEL-LUCENT USA INC.
     600-700 MOUNTAIN AVENUE
     DOCKET ADMINISTRATOR - 3B-212F
     MURRAY HILL, NEW JERSEY 07974-0636




https://assignment.uspto.gov/patent/index.html#/patent/search/resultAbstract?id=9137144&type=patNum                        2/2
